Citation Nr: 0632746	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-21 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for purposes of VA burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served from September 1941 to June 1946 including 
prewar service, beleaguered service, missing status, prisoner 
of war status, no casualty status, and with the Regular 
Philippine Army.  The appellant is the veteran's son.

This appeal comes before the Board of Veterans' Appeals 
(Board) from May 2002 and October 2002 RO decisions. The 
appellant testified before the Board in June 2005.


FINDINGS OF FACT

1.  The veteran's active service included a period as a 
prisoner-of-war (POW) from April to October 1942.

2.  The immediate cause of the veteran's death was cardio-
respiratory arrest, which was due to pulmonary tuberculosis 
that was far advanced.  The underlying cause of death was 
heart disease.  Another significant condition contributing to 
his death was hypertension.

3.  At the time of the veteran's death, service connection 
was in effect for ischemic heart disease as a residual of 
beriberi, irritable bowel syndrome with helminthiasis and 
peptic ulcer-related conditions, peripheral neuropathy due to 
nutritional deficiency of the right lower extremity 10 
percent), peripheral neuropathy due to nutritional deficiency 
of the left lower extremity (rated 10 percent), and malaria 
(rated 0 percent).  He had also been awarded a total 
disability rating based on individual unemployability.  These 
ratings had all been in effect since 1997.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death for purposes of VA burial benefits are met.  
38 U.S.C.A. §§ 1110, 1112, 2307 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.1600-3.1610 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in June 2002 and November 2003; 
decisions in June 2002 and October 2002; statements of the 
case in December 2002, June 2004, and September 2004; and a 
supplemental statement of the case in June 2003.  These 
documents discussed specific evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA 
satisfied its duty to notify the appellant prior to the last 
adjudication here (a December 2005 supplemental statement of 
the case).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  VA has examined the 
veteran several times.  The appellant has not referred to any 
additional, unobtained, relevant evidence.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.

In June 2002, the RO awarded non-service-connected VA burial 
benefits to the veteran's son in connection with the 
veteran's death.  However, the veteran seeks service-
connected VA burial benefits.  Although his appeal has also 
been phrased in terms of entitlement to nonservice-connected 
burial and plot internment benefits in excess of $300, the 
actual issue on appeal is service connection for the cause of 
the veteran's death for purposes of VA burial benefits.  
Under 38 U.S.C.A. § 2302, there is a $300 cap for the 
expenses related to a veteran whose death is not service-
connected.  Thus, if the appellant's claim were limited 
solely to entitlement to nonservice-connected burial and plot 
internment benefits in excess of $300, it would fail as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (when the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).  The Board cannot exercise the 
equitable doctrine of estoppel to grant money benefits that 
Congress has not authorized by statute.  See OPM v. Richmond, 
496 U.S. 414, 424 (1990).

In addition, although the appellant has been specifically 
seeking service connection for the cause of the veteran's 
death solely for purposes of VA burial benefits, the 
adjudication has sometimes broached the issue of service 
connection for the cause of the veteran's death for VA 
pension purposes.  Such benefits may be payable to a 
surviving child under certain circumstances.  See 38 U.S.C.A. 
§ 1310, 1542 (West 2002).  However, the appellant in this 
case does not meet the basic eligibility criteria for such 
service-connected pension purposes.  Under Title 38 of the 
United States Code, a "child" is specifically defined.  The 
child must be unmarried and must be either under the age of 
18, must have become permanently incapable of self-support 
before the age of 18, or must be between the ages of 18 and 
23 and pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 
2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2006).  The claimant, 
the veteran's son, is over 60 years old, and he does not meet 
any of the other criteria.  Thus, the Board notes that it 
does not appear that an award of service connection for the 
cause of the veteran's for purposes of VA burial benefits 
would entitle the appellant to service connection for the 
cause of the veteran's death for purposes of any pension 
purposes.

The Board now turns to the crux of the argument involved in 
this appeal.

If a veteran dies as a result of a service-connected 
disability or disabilities, an amount not to exceed the 
amount specified in 38 U.S.C.A. § 2307 may be paid toward the 
veteran's funeral and burial expenses including the cost of 
transporting the body to the place of burial.  38 C.F.R. § 
3.1600(a); see also 38 C.F.R. § 3.1601-3.1610.  Payment of 
the service-connected death burial allowance is in lieu of 
payment of any benefit authorized under 38 C.F.R. § 
3.1600(b), (c), (f).

A claim for the burial allowance may be filed by the 
individual whose personal funds were used to pay burial, 
funeral, and transportation expenses.  38 C.F.R. § 3.1601(a).

Applications for payments under 38 U.S.C.A. § 2302 must be 
filed within two years after the burial of the veteran.  38 
U.S.C.A. § 2304.  Claims for reimbursement or direct payment 
of burial and funeral expenses under 38 C.F.R. § 3.1600(b) 
must be received by VA within two years after the permanent 
burial or cremation of the body.  38 C.F.R. § 3.1601(a).

However, this two-year time limit does not apply to claims 
for service-connected burial allowance under 38 C.F.R. 
§ 3.1600(a).  

The veteran served from September 1941 to June 1946.  During 
part of his service, he was a prisoner-of-war (POW) from 
April 10, 1942, to October 2, 1942.  The veteran died in May 
2002.  According to the death certificate, the immediate 
cause of the veteran's death was cardio-respiratory arrest, 
which was due to pulmonary tuberculosis that was far 
advanced.  According to a death certificate with a 
supplemental report, the underlying cause of death was heart 
disease.  Another significant condition contributing to his 
death was hypertension.

At the time of the veteran's death, service connection was in 
effect for ischemic heart disease as a residual of beriberi 
(rated 60 percent disabling), irritable bowel syndrome with 
helminthiasis and peptic ulcer-related conditions (rated40 
percent), peripheral neuropathy due to nutritional deficiency 
of the right lower extremity (rated 10 percent), peripheral 
neuropathy due to nutritional deficiency of the left lower 
extremity (rated 10 percent), and malaria (rated 0 percent).  
These ratings had all been in effect since 1997.  

A service-connected disability may be either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
or aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).  To constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death; rather, there must have been a causal connection.     

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b); see also 38 C.F.R. § 3.303(d). 

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

In addition, for a veteran who was a POW, atherosclerotic 
heart disease, hypertensive vascular disease, hypertensive 
heart disease, myocardial infarction, congestive heart 
failure, arrhythmia, and stroke (and its complications) will 
warrant service connection if manifested to a degree of a 
least 10 percent at any time after discharge or release from 
active military service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307(a)(5), 3.309(c)(1) (2005).  This new POW 
presumption was added on October 7, 2004.  See 69 Fed. Reg. 
194 (Oct. 7, 2004) (Final interim rule that added heart 
disease and stroke to the list of diseases presumed to be 
related to POW captivity.)

Based on the medical certificates and the death certificates, 
the Board concludes that the heart disease and hypertension 
contributed materially to the veteran's death.  Since these 
conditions may be presumed to be service-connected for former 
POWs, the Board concludes that service connection is 
warranted for the veteran's death.  As discussed above, this 
service connection for the cause of the veteran's death is 
for the sole purposes of VA burial benefits, not for any 
other pension purposes.

Where issuance of a regulation results in a liberalization of 
evidentiary rules such as the creation of a presumption, that 
permits the claimant to establish service connection for the 
cause of death, burial allowance may be paid if otherwise in 
order.  The effective date of the statute authorizing the 
payment of the benefit (that is, the payment of the burial 
allowance under 38 U.S.C.A. § 2307) rather than the effective 
date of the evidentiary rule which permitted the claim to be 
proven (that is, the newly created presumption regarding 
heart disease under 38 C.F.R. § 3.309) is the controlling 
one.  VAOPGCPREC 15-95 (June 2, 1995) (cited at 60 Fed. Reg. 
43,187 (Aug. 18, 1995)).  Simply put, although the 
liberalizing law at issue here (38 C.F.R. § 3.309 regarding 
heart disease) took effect in October 2004, it was only a 
liberalization of an evidentiary rule and does not prohibit 
payment of the burial benefits based on the appellant's May 
2002 claim.  That claim has been pending since then, and the 
relaxed evidentiary rule (or presumption) now permits service 
connection of the veteran's death for VA burial benefits 
purposes.

Thus, in sum, because the veteran's death is service-
connected and the appellant otherwise meets the eligibility 
criteria for payment of service-connected VA burial benefits, 
the Board grants his claim. 


ORDER

Service connection for the cause of the veteran's death 
solely for purposes of VA burial benefits is granted.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


